Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 4, 2017

                                      No. 04-17-00137-CV

                 IN THE INTEREST OF T.A.P., JR. ET AL. CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA02543
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        On May 3, 2017, appellant’s brief was filed. The brief violates Rule 9.8(b) of the Texas
Rules of Appellate Procedure because the order of termination contained in the appendix to the
brief does not redact the minor’s names. See TEX. R. APP. P. 9.8(b). It is therefore ORDERED
that the brief filed by the appellant is STRICKEN from our record. It is FURTHER ORDERED
that appellant file an amended brief containing a redacted order in the appendix no later than ten
days from the date of this order. Because appellee has been served with a copy of the brief, this
order does not affect the May 23, 2017 deadline for the filing of the appellee’s brief.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court